          Case 1:20-cr-00199-KMW Document 76 Filed 06/19/20 Page 1 of 1
 Case 1:20-cr-00199-KMW Document 79 Filed 06/19/20 Page 1 of 1


Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                             June 19, liJ:~==========il
                                                                            USDC SDNY
The Honorable Kimba M. Wood                                                 DOrtJMF.NT
United States District Judge
                                                                            ELECTRONICALLY FILED
Southern District of New York
                                                                            DOC#:
500 Pearl Street                                                                  ----:---~---
New York, New York 10007                                               1:   '>'. IL FILED:   &(t°!IO-::,

Re: United States v. Victoria Palma- Brea
       20 Cr. 199 (KMW)

Dear Judge Wood:

       I represent Ms. Palma-Brea in the above referenced matter. I write with the consent of the
Government and Pretrial officer to respectfully request a modification of Ms. Palma-Brea's bail      7/    1_ ,1
condition to expand her travel to the District of Pennsylvania and the District of New Jersey.    l)(if t\1!,V\

        Ms. Palma-Brea makes this request in order to visit her brother and his family in Wilkes
Barre, Pennsylvania along with her minor children. The drive to her brother's residence in
Wilkes-Barre, PA, necessitates her travel through the District of New Jersey.

       If permitted to travel Ms. Palma Brea would reside with her brother's family at 72 Mundy
St. Wilkes-Barre Pa 18702. The pretrial officer has the telephone number of her brother's
residence.

        As stated above, I have consulted with the government and pre-trial officer and neither
object to this application.

                                                     Respectfully submitted,
                                                             /s/

                                                     Donald duBoulay

cc: Kedar Bhatia, Esq, AUSA
    Branden Harper, Esq, AUSA
    Marlon Ovalles, PTO


                                                                                                     CJl\'r!~

                                                    -          / ~ yK,_
                                                                     So O'?-.Dc~'D
                                                                                         waz(              -
